SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK 10004 WRITER'S DIRECT DIAL212-574-1223 TELEPHONE: (212) 574-1200 FACSIMILE: (212) 480-8421 WWW.SEWKIS.COM 1200 G STREET, N.W. WASHINGTON, D.C. 20006 TELEPHONE: (202) 737-8833 FACSIMILE: (202) 737-5184 January 11, 2010 BY EDGAR AND FACSIMILE Lynda Cvrkel Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: DryShips Inc. Form 20-F for the year ended December 31, Filed March 27, 2009 File Number 001-33922 Dear Ms.
